Name: Commission Regulation (EC) No 1216/2004 of 30 June 2004 fixing the derived intervention prices for white sugar for the 2004/05 marketing year
 Type: Regulation
 Subject Matter: beverages and sugar;  prices;  agricultural policy
 Date Published: nan

 1.7.2004 EN Official Journal of the European Union L 232/25 COMMISSION REGULATION (EC) No 1216/2004 of 30 June 2004 fixing the derived intervention prices for white sugar for the 2004/05 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector (1), and in particular Article 2(4) thereof, Whereas: (1) Article 2(1)(a) of Regulation (EC) No 1260/2001 fixes the intervention price for white sugar for non-deficit areas at EUR 631.9 per tonne for the 2001/02 to 2005/06 marketing years. (2) Article 2(1)(b) of that Regulation provides that derived intervention prices for white sugar are to be fixed for each deficit area each year. When those prices are fixed, account is to be taken of the regional variations in the price of sugar, which, given a normal harvest and free movement of sugar, may be expected to occur under natural conditions of price formation on the market and in view of experience gained and the costs of transporting sugar from surplus areas to deficit areas. (3) To establish whether an area is a deficit area, projections should be made on the basis of the data returned by the Member States relating both to the current marketing year as regards consumption trends, and to the prospects for the coming marketing year as regards developments in available production. As a result, areas should be recognised as deficit areas only where the projections clearly indicate that a deficit is likely to occur. (4) On this basis, the areas of production in Greece, Spain, Ireland and the United Kingdom, Italy, Portugal and Finland are likely to be deficit areas. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 The derived intervention prices for white sugar in the deficit areas of the Community for the 2004/05 marketing year shall be: (a) EUR 655,30 per tonne for all areas in Greece; (b) EUR 648,80 per tonne for all areas in Spain; (c) EUR 646,50 per tonne for all areas in Ireland and the United Kingdom; (d) EUR 655,30 per tonne for all areas in Italy; (e) EUR 646,50 per tonne for all areas in Portugal; (g) EUR 646,50 per tonne for all areas in Finland. Article 2 This Regulation shall enter into force on 1 July 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 178, 30.6.2001, p. 1. Regulation as last amended by Commission Regulation (EC) No 39/2004 (OJ L 6, 10.1.2004, p. 16).